DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered.


Response to Arguments
Applicant's arguments filed September 28, 2021 towards claims 2-13 have been fully considered but they are not persuasive. Arguments towards new Claim 14 is moot in view of new grounds of rejection below.

The Applicant states that the cited art does not disclose “identifying a first set of data items stored at the server for synchronization to the mobile device based at least in part on each data item of the first set of data items being associated with a data object that is designated as able to be synchronized to the mobile device”. The Examiner respectfully disagrees.
Van De Sluis [0015, 0017] describes a set of data items (i.e. files from a project) that are associated with a data object, such as at least a project. Those files are then designated to be synchronized based at least on priority and they are able to be synchronized at least to a mobile device.

The Applicant further states that the cited art does not disclose “selecting a second set of data items that are associated with the data object from the first set of data items that are stored at the server for synchronization to the mobile device based at least in part on a user defined filter associated with a user of the mobile device and the data object and a list of most recently used (MRU) data items associated with the data object at the server”. The Examiner respectfully disagrees.
It seems that most of the arguments in this section deal with the argument that data items are associated with the data object. However, as described in the above response, the data object is a very broad term. For example, the data object, as discussed above, may be at least a project as described by Van De Sluis [0015].
Van De Sluis [0015, 0017] discloses identifying sets of data to be transferred to a mobile device (i.e. first set of data). Van De Sluis [0017, 0023] further discloses how to limit those sets of data by further limiting the data to be transferred, such as based on priority (i.e. second set of data). The sets of data are associated with at least the data object such as the project.
Edlund [0003] explicitly discloses subsetting a set of data in order to only designate such a subset for synchronization.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 and 8-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van De Sluis et al (US Patent Application Publication 2009/0157688) in view of Edlund et al (US Patent Application Publication 2005/0210079).

Claim 2: Van De Sluis discloses a method of synchronizing data records from a server to a mobile device, comprising: 
identifying a first set of data items stored at the server for synchronization to the mobile device based at least in part on each data item of the first set of data items being associated with a data object that is [0015, 0025]. [See at least synchronization between server and mobile device. As for data items associating with a data object, see at least Van De Sluis [0015] where the data object is at least a project.]
selecting a second set of data items that are associated with the data object from the first set of data items that are stored at the server for synchronization to the mobile device based at least in part on a user defined filter associated with a user of the mobile device and the data object and a list of most recently used (MRU) data items associated with the data object at the server [0015, 0017]. [See identifying “the likelihood that the user may require the file” as a filter and See at least transferring object to a mobile device based at least on “most recent time that activities related to the file occurred…” Also, see Edlund [0003] explicitly discloses subsetting a set of data in order to only designate such a subset for synchronization.]
transmitting the second set of data items for local storage at the mobile device [0015].

	However, Van De Sluis alone does not explicitly disclose based at least in part on each data item of the first set of data items being designated as able to be synchronized.
But Edlund [0003] discloses that “A user may be able to designate a subset of the documents in the server database for synchronization.”
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Van De Sluis with Edlund. One would have been motivated to identify which data is should be synchronized.
Claim 3: Van De Sluis as modified discloses the method of Claim 2 above, and Van De Sluis further discloses updating the list of MRU data items at the server based at least in part on adding or modifying data items from the list of MRU data items [0015]. [See at least “the most recent time that the file was updated”.]
	Claim 4: Van De Sluis as modified discloses the method of Claim 3 above, and Van De Sluis further discloses determining that the list of MRU data items is modified by the user within a threshold time period [0023]. [See at least “a maximum time interval” of when files are not accessed (i.e. modified).]
	Claim 8: Van De Sluis as modified discloses the method of Claim 2 above, and Van De Sluis further discloses wherein the user defined filter is based at least in part on one or more attributes of the first set of data items [0015, 0017]. [See identifying “the likelihood that the user may require the file” as a filter and See at least transferring object to a mobile device based at least on “most recent time that activities related to the file occurred…”]
Claim 9: Van De Sluis as modified discloses the method of Claim 8 above, and Van De Sluis further discloses wherein the one or more attributes of the first set of data items comprises a date field, a time field, or a combination thereof [0015, 0017]. [See identifying “the likelihood that the user may require the file” as a filter and See at least transferring object to a mobile device based at least on “most recent time that activities related to the file occurred…” Also, see [0031] where time stamps of data items are identified.]  
	Claim 10: Van De Sluis as modified discloses the method of Claim 2 above, and Van De Sluis further discloses wherein the user defined filter is associated with a profile [0015]. [See at least “a user defined criteria”.]
	Claim 11: Van De Sluis as modified discloses the method of Claim 2 above, and Van De Sluis further discloses wherein the user defined filter is defined by an administrator [0015]. [See at least a “default criteria”.]
	Claim 12: Van De Sluis as modified discloses the method of Claim 2 above, and Van De Sluis further discloses wherein the server comprises an on-demand database system [0015].
	Claim 13: Van De Sluis as modified discloses the method of Claim 2 above, and Van De Sluis further discloses wherein the first set of data items are associated with a first data object managed by the server [0015].


Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van De Sluis et al (US Patent Application Publication 2009/0157688) in view of Edlund et al (US Patent Application Publication 2005/0210079) and further in view of Haitani et al (US Patent Application Publication 2006/0288298).

Claim 5: Van De Sluis as modified discloses the method of Claim 4 above, but Van De Sluis does not explicitly disclose wherein the list of MRU data items is modified by the user via the mobile device.
However, Haitani [0069] discloses updating a most recently used list based at least on adding items to the list based on interaction of the data item.
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Van De Sluis with Haitani. One would have been motivated to do so in order to keep a most recently used list up to date.


Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van De Sluis et al (US Patent Application Publication 2009/0157688) in view of Edlund et al (US Patent Application Publication 2005/0210079) and further in view of Leff et al.

Claim 6: Van De Sluis as modified discloses the method of Claim 2 above, but Van De Sluis alone does not explicitly disclose determining whether the user of the mobile device has permission to access the first set of data items stored at the server, wherein the second set of data items are selected for transmission to the mobile device based at least in part on determining whether the user of the mobile device has the permission to access the first set of data items.
However, Leff identifies subsets (i.e. second set of data) of data to transfer based at least on permission to access an entire set of data (i.e. first set of data). Leff [0043] further discloses transmitting those particular sets of data based at least on permissions.
Van De Sluis [0015, 0017] further discloses selecting files to transfer to a mobile device.
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Van De Sluis with Altman. One would have been motivated to do so in order to ensure security in a system.


Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van De Sluis et al (US Patent Application Publication 2009/0157688) in view of Edlund et al (US Patent Application Publication 2005/0210079) and further in view of Matichuk et al (US Patent Application Publication 2002/0087661).

	Claim 7: Van De Sluis does not explicitly disclose wherein transmitting the second set of data items for local storage at the mobile device comprises: transmitting the second set of data items to a middle tier server in communication with the mobile device.
	However, Matichuk [0173] describes a server application which includes a middle tier server.
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Van De Sluis with Matichuk. One would have been motivated to do so in order to communicate between a server and a client.



Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van De Sluis et al (US Patent Application Publication 2009/0157688) in view of Edlund et al (US Patent Application Publication 2005/0210079) and further in view of Mitchell et al (US Patent Application Publication 2007/0094308).

	Claim 14: Van De Sluis as modified discloses the method of Claim 2 above, but Van De Sluis alone does not explicitly disclose wherein the first set of data items are associated with the data object based at least in part on the first set of data items being at least a portion of respective data records of a data table for the data object, and wherein the data table is designated as able to be synchronized to the mobile device.
	However, Mitchell [0004] discloses replicating changes (i.e. synchronizing) such as individual rows (i.e. portion of respective data records) and Van De Sluis [0015] discloses data that is able to be synchronized to a mobile device.
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Van De Sluis with Mitchell. One would have been motivated to do so in order to synchronize data records.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Blankestejn (2002/0165724) describes at least synchronizing individual data records from a table.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163